 

eXHIBIT 10.2

 

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of January 28,
2013 is by and between Champions Oncology, Inc., a Delaware corporation (the
“Company”), and each of the persons and entities (each referred to herein as an
“Investor” and, collectively, as the “Investors”) who are signatories to the
2011 Securities Purchase Agreement (as defined below) and the 2013 Securities
Purchase Agreement (as defined below), including those persons and entities
whose names appear on the signature pages hereof.

 

1.          The Company sold to certain of the Investors (the “2011 Investors”)
(i) shares (the “2011 Shares”) of the Company’s common stock, par value $0.001
per share (the “Common Stock”) and, to some of the 2011 Investors, Warrants (the
“2011 Warrants”) to purchase additional shares of Common Stock (the “2011
Warrant Shares”), pursuant to a Securities Purchase Agreement dated as of March
24, 2011 (the “2011 Securities Purchase Agreement”);

 

2.          In connection with the 2011 Securities Purchase Agreement, the
Company and the 2011 Investors entered into a Registration Rights Agreement
dated as of April 4, 2011 (the “2011 Registration Rights Agreement”), whereby
the Company granted the 2011 Investors certain registration rights under the
Securities Act of 1933, as amended (the “Securities Act”) with respect to their
2011 Shares and 2011 Warrant Shares;

 

3.          The Company has agreed, on the terms and subject to the conditions
set forth in a Securities Purchase Agreement dated as of January 28, 2013 (the
“2013 Securities Purchase Agreement”), to issue and sell to certain of the
Investors (the “2013 Investors”) (i) shares (the “2013 Shares”) of Common Stock,
and (ii) Warrants (the “2013 Warrants”) to purchase additional shares of Common
Stock (the “2013 Warrant Shares”);

 

4.          In order to induce the 2013 Investors to enter into the 2013
Securities Purchase Agreement, the Company has agreed to grant the 2013
Investors certain registration rights under the Securities Act with respect to
their 2013 Shares and 2013 Warrant Shares; and

 

5.          The 2011 Investors who hold a majority of the 2011 Registrable
Securities (as defined below) have agreed to amend and restate the 2011
Registration Rights Agreement in its entirety in accordance with Section 9(b) of
the 2011 Registration Rights Agreement to document the respective registration
rights of the 2011 Investors and the 2013 Investors;

 

In consideration of the 2011 Investors entering into the 2011 Securities
Purchase Agreement and the 2013 Investors entering into the 2013 Securities
Purchase Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree to and hereby
amend and restate the 2011 Registration Rights Agreement as follows:

 

1.          Definitions. For purposes of this Agreement, the following terms
shall have the meanings specified:

 

 

 

  

“Agreement” has the meaning specified in the preamble.

 

“Battery” means Battery Ventures IX, L.P.

 

“Black-out Period” has the meaning specified in Section 5(a) of this Agreement.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
the Commission is closed or on which banks in the City of New York are
authorized by law to be closed.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” has the meaning specified in the recitals to this Agreement.

 

“Demand Date” means a 2011 Demand Date or a 2013 Demand Date.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Effective Date” means the date on which a Registration Statement is declared
effective by the Commission.

 

“Filing Deadline” means the forty-fifth (45th) calendar day following a Demand
Date in the event the Company is eligible to register securities on Form S-3 or
the sixtieth (60th) calendar following a Demand Date in the event the Company is
only eligible to register securities on Form S-1.

 

“Holder” means any person owning or having the right to acquire, through
exercise of the 2011 Warrants, 2013 Warrants or otherwise, 2011 Registrable
Securities or 2013 Registrable Securities, including initially each Investor and
thereafter any permitted assignee thereof.

 

“Investor” and “Investors” have the meanings specified in the preamble to this
Agreement.

 

“Losses” has the meaning specified in Section 7(a) of this Agreement.

 

“PAR” means PAR Investment Partners, L.P.

 

“Proposed Registration” has the meaning specified in Section 3 of this
Agreement.

 

“Registrable Securities” means the 2011 Registrable Securities and the 2013
Registrable Securities.

 

“Registration Deadline” means the earlier to occur of (i) the one hundred
twentieth (120th) calendar day following a Demand Date and (ii) the tenth (10th)
Business Day following the day on which the Commission informs the Company that
no review of a Registration Statement will be made by the staff of the
Commission or that the staff of the Commission has no further comments on a
Registration Statement.

 

2

 

 

“Registration Period” means, with respect to a particular Registration
Statement, the period beginning on the Closing Date (as defined in the 2013
Securities Purchase Agreement) and ending on the earlier to occur of (i) the
date on which all of the Registrable Securities eligible for resale under such
Registration Statement have been publicly sold pursuant to either such
Registration Statement or Rule 144 or (ii) the date on which any and all of the
Registrable Securities remaining to be sold under such Registration Statement
(in the reasonable opinion of legal counsel to the Company) may be sold to the
public under Rule 144 under the Securities Act or any successor provision in a
90 day period without volume limitations.

 

“Registration Statement” means a 2011 Registration Statement or 2013
Registration Statement, prepared in compliance with the Securities Act.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same purpose and effect as such Rule.

 

“Securities Act” has the meaning specified in the recitals to this Agreement.

 

“2011 Demand Date” means the date upon which Battery submits notice to the
Company requesting registration of the 2011 Registrable Securities.

 

“2011 Investors” has the meaning specified in the recitals to this Agreement.

 

“2011 Registrable Securities” means (i) the 2011 Shares and the 2011 Warrant
Shares and any other shares of Common Stock issuable pursuant to the terms of
the 2011 Securities Purchase Agreement or the 2011 Warrants and (ii) any shares
of capital stock issued or issuable from time to time (with any adjustments) in
replacement of, in exchange for or otherwise with respect of the 2011 Shares or
the 2011 Warrant Shares.

 

“2011 Registration Rights Agreement” has the meaning specified in the recitals
to this Agreement.

 

“2011 Registration Statement” means a registration statement filed by demand of
Battery pursuant to Section 2(a).

 

“2011 Securities Purchase Agreement” has the meaning specified in the recitals
to this Agreement.

 

“2011 Shares” has the meaning specified in the recitals to this Agreement.

 

“2011 Warrants” has the meaning specified in the recitals to this Agreement.

 

“2011 Warrant Shares” has the meaning specified in the recitals to this
Agreement.

 

“2013 Demand Date” means the date upon which Battery or PAR submits notice to
the Company requesting registration of the 2013 Registrable Securities.

 

3

 

 

“2013 Investors” has the meaning specified in the recitals to this Agreement.

 

“2013 Registrable Securities” means (i) the 2013 Shares and the 2013 Warrant
Shares and any other shares of Common Stock issuable pursuant to the terms of
the 2013 Securities Purchase Agreement or the 2013 Warrants and (ii) any shares
of capital stock issued or issuable from time to time (with any adjustments) in
replacement of, in exchange for or otherwise with respect of the 2013 Shares or
the 2013 Warrant Shares.

 

“2013 Registration Statement” means a registration statement filed by demand of
Battery or PAR pursuant to Section 2(b).

 

“2013 Securities Purchase Agreement” has the meaning specified in the recitals
to this Agreement.

 

“2013 Shares” has the meaning specified in the recitals to this Agreement.

 

“2013 Warrants” has the meaning specified in the recitals to this Agreement.

 

“2013 Warrant Shares” has the meaning specified in the recitals to this
Agreement.

 

Capitalized terms used herein and not otherwise defined shall have the
respective meanings specified in the 2013 Securities Purchase Agreement.

 

2.          Registration.

 

2.1           2011 Registrable Securities Demand Registration Rights.

 

(a)          Form S-1 Demand. If at any time after the date of this Agreement,
(A) the Company does not qualify to register the resale of the Registrable
Securities on a continuous basis pursuant to Rule 415 on Form S-3 and (B) the
Company receives a request from Battery that the Company file a Form S-1
registration statement with respect to the 2011 Registrable Securities, then the
Company shall as soon as practicable, and in any event by the Filing Deadline,
file a Form S-1 registration statement under the Securities Act covering the
resale on a continuous basis pursuant to Rule 415 of all 2011 Registrable
Securities that Battery requested to be registered, and in each case, subject to
the limitations set forth herein; provided, however, that Battery shall only
have the right to make two demands for registration of the 2011 Registrable
Securities on Form S-1 for so long as the Company does not qualify to register
the resale of the Registrable Securities on a continuous basis pursuant to Rule
415 on Form S-3.

 

(b)          Form S-3 Demand. If at any time after the date of this Agreement,
(A) the Company qualifies to register the resale of the Registrable Securities
on a continuous basis pursuant to Rule 415 on Form S-3 and (B) the Company
receives a request from Battery that the Company file a Form S-3 registration
statement with respect to 2011 Registrable Securities, then the Company shall as
soon as practicable, and in any event by the Filing Deadline, file a Form S-3
registration statement under the Securities Act covering the resale on a
continuous basis pursuant to Rule 415 of all 2011 Registrable Securities that
Battery requested to be registered, and in each case, subject to the limitations
set forth herein; provided, however, that Battery shall only have the right to
make two demands for registration on Form S-3 per year.

 

4

 

 

(c)          Participation Right. In the event a registration demand is made
pursuant to Section 2(a)(i) or Section 2(a)(ii) above, the Company shall
promptly, but in any event no later than two (2) Business Days following the
2011 Demand Date send a written notice to each of the Holders of 2013
Registrable Securities indicating that such registration demand has been made
and in reasonable detail any material information relating to the desired
offering known to the Company at such time. Each Holder of 2013 Registrable
Securities shall have ten (10) Business Days from its receipt of such notice to
deliver to the Company a written request specifying the amount of Registrable
Securities that such Holder intends to sell and such Holder’s intended method of
distribution. Upon receipt of such request, the Company shall use its best
efforts to cause all Registrable Securities which the Company has been requested
to register to be registered under the Securities Act to the extent necessary to
permit their sale or other disposition in accordance with the intended methods
of distribution specified in the request of such Holder. If, in connection with
any underwritten public offering for the account of the Holders of 2011
Registrable Securities, the managing underwriter(s) thereof shall impose in
writing a limitation on the number of shares of Common Stock which may be
included in a registration statement because, in the good faith judgment of such
underwriter(s), marketing or other factors dictate such limitation is necessary
to facilitate such offering, then the Company shall be obligated to include in
the registration statement only such limited portion of the Registrable
Securities with respect to which each Holder has requested inclusion hereunder
as such underwriter(s) shall permit. Any exclusion of Registrable Securities
shall be made first, to the 2013 Registrable Securities pro rata amongst the
Holders thereof seeking to include 2013 Registrable Securities in such
registration statement, in proportion to the number of 2013 Registrable
Securities sought to be included by such Holders of 2013 Registrable Securities
and second, to the 2011 Registrable Securities pro rata amongst the Holders
thereof seeking to include 2011 Registrable Securities in such registration
statement, in proportion to the number of 2011 Registrable Securities sought to
be included by such Holders of 2011 Registrable Securities; provided, however,
that the Company shall not exclude any Registrable Securities unless the Company
has first excluded all securities sought to be offered on account of the Company
and any non-Registrable Securities.

 

2.2           2013 Registrable Securities Demand Registration Rights.

 

(a)          Form S-1 Demand. If at any time after December 31, 2013, (A) the
Company does not qualify to register the resale of the Registrable Securities on
a continuous basis pursuant to Rule 415 on Form S-3 and (B) the Company receives
a request from Battery or PAR that the Company file a Form S-1 registration
statement with respect to the 2013 Registrable Securities, then the Company
shall as soon as practicable, and in any event by the Filing Deadline, file a
Form S-1 registration statement under the Securities Act covering the resale on
a continuous basis pursuant to Rule 415 of all 2013 Registrable Securities that
Battery or PAR requested to be registered, and in each case, subject to the
limitations set forth herein; provided, however, that each of Battery and PAR
shall only have the right to make two demands for registration on Form S-1 for
so long as the Company does not qualify to register the resale of the
Registrable Securities on a continuous basis pursuant to Rule 415 on Form S-3.

 

5

 

 

(b)          Form S-3 Demand. If at any time after December 31, 2013, (A) the
Company qualifies to register the resale of the Registrable Securities on a
continuous basis pursuant to Rule 415 on Form S-3 and (B) the Company receives a
request from Battery or PAR that the Company file a Form S-3 registration
statement with respect to the 2013 Registrable Securities, then the Company
shall as soon as practicable, and in any event by the Filing Deadline, file a
Form S-3 registration statement under the Securities Act covering the resale on
a continuous basis pursuant to Rule 415 of all 2013 Registrable Securities that
Battery or PAR requested to be registered, and in each case, subject to the
limitations set forth herein; provided, however, that each of Battery and PAR
shall only have the right to make two demands for registration on Form S-3 per
year.

 

(c)          Participation Right. In the event a registration demand is made
pursuant to Section 2(b)(i) or Section 2(b)(ii) above, the Company shall
promptly, but in any event no later than two (2) Business Days following the
2011 Demand Date send a written notice to each of the Holders of 2011
Registrable Securities indicating that such registration demand has been made
and in reasonable detail any material information relating to the desired
offering known to the Company at such time. Each Holder of 2011 Registrable
Securities shall have ten (10) Business Days from its receipt of such notice to
deliver to the Company a written request specifying the amount of Registrable
Securities that such Holder intends to sell and such Holder’s intended method of
distribution. Upon receipt of such request, the Company shall use its best
efforts to cause all Registrable Securities which the Company has been requested
to register to be registered under the Securities Act to the extent necessary to
permit their sale or other disposition in accordance with the intended methods
of distribution specified in the request of such Holder. If, in connection with
any underwritten public offering for the account of the Holders of 2011
Registrable Securities, the managing underwriter(s) thereof shall impose in
writing a limitation on the number of shares of Common Stock which may be
included in a registration statement because, in the good faith judgment of such
underwriter(s), marketing or other factors dictate such limitation is necessary
to facilitate such offering, then the Company shall be obligated to include in
the registration statement only such limited portion of the Registrable
Securities with respect to which each Holder has requested inclusion hereunder
as such underwriter(s) shall permit. Any exclusion of Registrable Securities
shall be made first, to the 2011 Registrable Securities pro rata amongst the
Holders thereof seeking to include 2011 Registrable Securities in such
registration statement, in proportion to the number of 2011 Registrable
Securities sought to be included by such Holders of 2011 Registrable Securities
and second, to the 2013 Registrable Securities pro rata amongst the Holders
thereof seeking to include 2013 Registrable Securities in such registration
statement, in proportion to the number of 2013 Registrable Securities sought to
be included by such Holders of 2013 Registrable Securities; provided, however,
that the Company shall not exclude any Registrable Securities unless the Company
has first excluded all securities sought to be offered on account of the Company
and any non-Registrable Securities.

 

2.3           Effectiveness. The Company shall use its best efforts to cause
each Registration Statement to become effective as soon as practicable following
the filing thereof, but in no event later than the Registration Deadline. The
Company shall respond promptly to any and all comments made by the staff of the
Commission with respect to a Registration Statement. The Company will maintain
the effectiveness of each Registration Statement filed pursuant to this
Agreement for the Registration Period.

 

6

 

 

2.4           Registration Default. If (i) a Registration Statement is not filed
on or before the Filing Deadline or declared effective by the Commission on or
before the Registration Deadline, (ii) after the Registration Statement has been
declared effective by the Commission, sales of Registrable Securities (other
than such Registrable Securities as are then freely saleable pursuant to Rule
144) cannot be made by Battery (in the case of a 2011 Registration Statement),
or Battery or PAR (in the case of a 2013 Registration Statement) under such
Registration Statement for any reason not within the exclusive control of
Battery or PAR, as applicable, and for a reason that is under the control of the
Company (other than during a Black-out Period (as defined below)), (iii) the
Common Stock ceases to be traded on the electronic Bulletin Board or listed on
the Nasdaq Stock Market or the New York Stock Exchange, or (iv) an amendment or
supplement to a Registration Statement, or a new registration statement,
required to be filed pursuant to the terms of Section 4(j) below, is not filed
on or before the date required by such Section (each of the foregoing clauses
(i), (ii), (iii) or (iv) being referred to herein as a “Registration Default”),
the Company shall make cash payments to Battery or PAR, as applicable, equal to
one percent (1%) of the aggregate Purchase Price paid by Battery or PAR, as
applicable, for its Registrable Securities requested to be included in such
Registration Statement, for each thirty (30) day period in which a Registration
Default exists, such payment to be pro rated for any portion of any such thirty
(30) day period; provided that such payment may not exceed 10% of the aggregate
Purchase Price paid by Battery or PAR, as applicable, for its Registrable
Securities requested to be included in such Registration Statement. Each such
payment required to be made under this Section 2(d) shall be made within five
(5) Business Days following the last day of each calendar month in which a
Registration Default exists. The foregoing represents the sole monetary remedy
to Battery or PAR, as applicable, for a Registration Default. In no event shall
the Company be required to pay cash payments in excess of the applicable amount
set forth above, regardless of whether one or multiple Registration Defaults
exist.

 

2.5           Registration of Other Securities. During the period beginning on
the date hereof and ending on the Effective Date for the first Registration
Statement filed hereunder, the Company shall refrain from filing any
registration statement registering the resale of shares other than (i) a
Registration Statement filed hereunder or (ii) a registration statement on Form
S-8 with respect to stock option plans and agreements and stock plans currently
in effect and disclosed in the 2013 Securities Purchase Agreement or the
schedules thereto. In no event shall the Company include any securities other
than Registrable Securities on any Registration Statement filed by the Company
on behalf of Battery or PAR pursuant to the terms hereof without the consent of
such requesting Investor.

 

7

 

 

3.          Piggyback Registration. If, at any time prior to the termination of
the Registration Period, (i) the Company proposes to register shares of Common
Stock under the Securities Act in connection with the public offering of such
shares for cash (a “Proposed Registration”) other than a registration statement
on Form S-8 or Form S-4 or any successor or other forms promulgated for similar
purposes and (ii) a Registration Statement covering the sale of all of the
Registrable Securities is not then effective and available for sales thereof by
the Holders, the Company shall, at such time, promptly give each Holder written
notice of such Proposed Registration. Each Holder shall have ten (10) Business
Days from its receipt of such notice to deliver to the Company a written request
specifying the amount of Registrable Securities that such Holder intends to sell
and such Holder’s intended method of distribution. Upon receipt of such request,
the Company shall use its best efforts to cause all Registrable Securities which
the Company has been requested to register to be registered under the Securities
Act to the extent necessary to permit their sale or other disposition in
accordance with the intended methods of distribution specified in the request of
such Holder; provided, however, that the Company shall have the right to
postpone or withdraw any registration effected pursuant to this Section 3
without obligation to the Holders. If, in connection with any underwritten
public offering for the account of the Company or for stockholders of the
Company that have contractual rights to require the Company to register shares
of Common Stock, the managing underwriter(s) thereof shall impose in writing a
limitation on the number of shares of Common Stock which may be included in a
registration statement because, in the good faith judgment of such
underwriter(s), marketing or other factors dictate such limitation is necessary
to facilitate such offering, then the Company shall be obligated to include in
the registration statement only such limited portion of the Registrable
Securities with respect to which each Holder has requested inclusion hereunder
as such underwriter(s) shall permit. Any exclusion of Registrable Securities
shall be made pro rata among the Holders seeking to include Registrable
Securities in a registration statement, in proportion to the number of
Registrable Securities sought to be included by such Holders; provided, however,
that the Company shall not exclude any Registrable Securities unless the Company
has first excluded all outstanding securities that are not entitled to inclusion
in the registration statement or are not entitled to pro rata inclusion with the
Registrable Securities; and provided, further, that, after giving effect to the
immediately preceding proviso, any exclusion of Registrable Securities shall be
made pro rata with Holders of other securities having the right to include such
securities in the registration statement.

 

4.          Obligations of the Company. In addition to performing its
obligations hereunder, including without limitation those pursuant to Sections 2
and 3 above, the Company shall, with respect to each Registration Statement:

 

4.1           prepare and file with the Commission such amendments and
supplements to such Registration Statement and the prospectus used in connection
with such Registration Statement as may be necessary to comply with the
provisions of the Securities Act or to maintain the effectiveness of such
Registration Statement during the Registration Period, or as may be reasonably
requested by a Holder in order to incorporate information concerning such Holder
or such Holder’s intended method of distribution;

 

4.2           promptly following the Closing if the Company is so eligible, use
its best efforts to secure the listing on the Nasdaq Capital Market, the Nasdaq
Global Market, the Nasdaq Global Select Market or the New York Stock Exchange or
quotation on the over-the-counter Bulletin Board of the Registrable Securities,
and provide each Holder with reasonable evidence thereof;

 

4.3           so long as a Registration Statement is effective covering the
resale of the applicable Registrable Securities owned by a Holder, furnish to
each Holder such number of copies of the prospectus included in such
Registration Statement, including a preliminary prospectus, in conformity with
the requirements of the Securities Act, and such other documents as such Holder
may reasonably request in order to facilitate the disposition of such Holder’s
Registrable Securities;

 

8

 

 

4.4           use commercially reasonable efforts to register or qualify the
Registrable Securities under the securities or “blue sky” laws of such
jurisdictions within the United States as shall be reasonably requested from
time to time by a Holder, and do any and all other acts or things which may
reasonably be necessary or advisable to enable such Holder to consummate the
public sale or other disposition of the Registrable Securities in such
jurisdictions; provided that the Company shall not be required in connection
therewith or as a condition thereto to qualify to do business or to file a
general consent to service of process in any such jurisdiction;

 

4.5           notify each Holder immediately after becoming aware of the
occurrence of any event (but shall not, without the prior written consent of
such Holder, disclose to such Holder any facts or circumstances constituting
material non-public information) as a result of which the prospectus included in
such Registration Statement, as then in effect, contains an untrue statement of
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing, and as promptly as practicable prepare and file
with the Commission and furnish to each Holder a reasonable number of copies of
a supplement or an amendment to such prospectus as may be necessary so that such
prospectus does not contain an untrue statement of material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing;

 

4.6           use commercially reasonable efforts to prevent the issuance of any
stop order or other order suspending the effectiveness of such Registration
Statement and, if such an order is issued, to use commercially reasonable
efforts to obtain the withdrawal thereof at the earliest possible time and to
notify each Holder in writing of the issuance of such order and the resolution
thereof;

 

4.7           furnish to each Holder, on the date that such Registration
Statement, or any successor registration statement, becomes effective, a letter,
dated such date, signed by an officer of the Company or of outside counsel to
the Company (and reasonably acceptable to such Holder) addressed to such Holder,
confirming such effectiveness and, to the knowledge of such officer or counsel,
the absence of any stop order;

 

4.8           provide to each Holder and its representatives the reasonable
opportunity to conduct, subject to confidentiality agreements reasonably
acceptable to the Company, a reasonable inquiry of the Company’s financial and
other records during normal business hours and make available during normal
business hours and with reasonable advance notice its officers, directors and
employees for questions regarding information which such Holder may reasonably
request in order to fulfill any due diligence obligation on its part;

 

4.9           permit counsel for Battery (if such Registration Statement is
pursuant to a demand by Battery) or PAR (if such Registration Statement is
pursuant to a demand by PAR) to review such Registration Statement and all
amendments and supplements thereto, and any comments made by the staff of the
Commission concerning such Holder and/or the transactions contemplated by the
Transaction Documents and the Company’s responses thereto, within a reasonable
period of time prior to the filing thereof with the Commission (or, in the case
of comments made by the staff of the Commission, within a reasonable period of
time following the receipt thereof by the Company); and

 

9

 

 

4.10         in the event that, at any time, the number of shares available
under the Registration Statement is insufficient to cover the Registrable
Securities, the Company shall promptly amend such Registration Statement or file
a new registration statement, in any event as soon as practicable, but not later
than the tenth (10th) day following notice from a Holder of the occurrence of
such event, so that such Registration Statement or such new registration
statement, or both, covers no less than the total number of Registrable Shares.
The Company shall use its best efforts to cause such amendment and/or new
Registration Statement to become effective as soon as practicable following the
filing thereof. Unless and until such amendment or new Registration Statement
becomes effective, each Holder shall have the rights described in Section 2(d)
above.

 

5.          Permitted Suspension.

 

5.1           Black-Out Period. Notwithstanding the Company’s obligations under
this Agreement, if in the good faith judgment of the Company, following
consultation with legal counsel, it would be detrimental to the Company or its
stockholders for resales of Registrable Securities to be made pursuant to the
Registration Statement due to the existence of a material development involving
the Company which the Company would be obligated to disclose in the Registration
Statement, which disclosure would be premature or otherwise inadvisable at such
time or would have a Material Adverse Effect upon the Company and its
stockholders, the Company shall have the right to suspend the use of the
Registration Statement for a period of not more than thirty (30) days (the
“Black-out Period”); provided, however, that the Company may so defer or suspend
the use of the Registration Statement for no more than thirty (30) days in any
twelve-month period and not within 30 days of the end of any prior Black-out
Period.

 

5.2           Suspension. Notwithstanding anything to the contrary contained
herein or in the 2011 Securities Purchase Agreement or 2013 Securities Purchase
Agreement, if the use of the Registration Statement is suspended by the Company,
the Company shall promptly give written notice of the suspension to the Holders
and shall promptly notify the Holders in writing as soon as the use of the
Registration Statement may be resumed.

 

6.          Obligations of Each Holder. In connection with the registration of
Registrable Securities pursuant to a Registration Statement, and as a condition
to the Company’s obligations under Section 2 hereof, each Holder shall:

 

6.1           timely furnish to the Company in writing (i) a completed selling
securityholder questionnaire and (ii) such information in writing regarding
itself and the intended method of disposition of such Registrable Securities as
the Company shall reasonably request in order to effect the registration
thereof;

 

6.2           upon receipt of any notice from the Company of the happening of
any event of the kind described in Sections 4(e) or 4(f) or of the commencement
of a Black-out Period, immediately discontinue any sale or other disposition of
such Registrable Securities pursuant to such Registration Statement until the
filing of an amendment or supplement as described in Section 4(e) or withdrawal
of the stop order referred to in Section 4(f), or the termination of the
Black-out Period, as the case may be, and use commercially reasonable efforts to
maintain the confidentiality of such notice and its contents;

 

10

 

 

6.3           to the extent required by applicable law, deliver a prospectus to
the purchaser of such Registrable Securities;

 

6.4           notify the Company when it has sold all of the Registrable
Securities held by it; and

 

6.5           notify the Company in the event that any information supplied by
such Holder in writing for inclusion in such Registration Statement or related
prospectus is untrue or omits to state a material fact required to be stated
therein or necessary to make such information not misleading in light of the
circumstances then existing; immediately discontinue any sale or other
disposition of such Registrable Securities pursuant to such Registration
Statement until the filing of an amendment or supplement to such prospectus as
may be necessary so that such prospectus does not contain an untrue statement of
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing; and use commercially reasonable efforts to assist
the Company as may be appropriate to make such amendment or supplement effective
for such purpose.

 

7.          Indemnification. In the event that any Holder’s Registrable
Securities are included in a Registration Statement under this Agreement:

 

7.1           To the extent permitted by law, the Company shall indemnify and
hold harmless such Holder, the officers, directors, employees, agents and
representatives of such Holder, and each person, if any, who controls such
Holder within the meaning of the Securities Act or the Exchange Act, against any
losses, claims, damages, liabilities or reasonable out-of-pocket expenses
(whether joint or several) (collectively, including reasonable legal expenses or
other expenses reasonably incurred in connection with investigating or defending
same, “Losses”), insofar as any such Losses arise out of or are based upon (i)
any untrue statement or alleged untrue statement of a material fact contained in
such Registration Statement under which such Registrable Securities were
registered, including any preliminary prospectus or final prospectus contained
therein or any amendments or supplements thereto, or (ii) the omission or
alleged omission to state therein a material fact required to be stated therein,
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. Subject to the provisions of Section 7(c)
below, the Company will reimburse such Holder, and each such officer, director,
employee, agent, representative or controlling person, for any reasonable legal
expenses or other out-of-pocket expenses as reasonably incurred by any such
entity or person in connection with investigating or defending any Loss;
provided, however, that the foregoing indemnity shall not apply to amounts paid
in settlement of any Loss if such settlement is effected without the consent of
the Company (which consent shall not be unreasonably withheld), nor shall the
Company be obligated to indemnify any person for any Loss to the extent that
such Loss is (i) based upon and is in conformity with written information
furnished by a Holder expressly for use in such Registration Statement or (ii)
based on a failure of such person to deliver or cause to be delivered the final
prospectus contained in the Registration Statement and made available by the
Company, if such delivery is required by applicable law. The Company shall not
enter into any settlement of a Loss that does not provide for the unconditional
release of such Holder from all liabilities and obligations relating to such
Loss.

 

11

 

 

7.2           To the extent permitted by law, each Holder who is named in such
Registration Statement as a selling stockholder, acting severally and not
jointly, shall indemnify and hold harmless the Company, the officers, directors,
employees, agents and representatives of the Company, and each person, if any,
who controls the Company within the meaning of the Securities Act or the
Exchange Act, against any Losses to the extent (and only to the extent) that any
such Losses are based upon and in conformity with written information furnished
by such Holder expressly for use in such Registration Statement. Subject to the
provisions of Section 7(c) below, such Holder will reimburse any legal or other
expenses as reasonably incurred by the Company and any such officer, director,
employee, agent, representative, or controlling person, in connection with
investigating or defending any such Loss; provided, however, that the foregoing
indemnity shall not apply to amounts paid in settlement of any such Loss if such
settlement is effected without the consent of such Holder (which consent shall
not be unreasonably withheld); and provided, further, that, in no event shall
any indemnity under this Section 7(b) exceed the net proceeds resulting from the
sale of the Registrable Securities sold by such Holder under such Registration
Statement.

 

7.3           Promptly after receipt by an indemnified party under this Section
7 of notice of the commencement of any action (including any governmental
action), such indemnified party will, if a claim in respect thereof is to be
made against any indemnifying party under this Section 7, promptly deliver to
the indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in and to assume the
defense thereof with counsel selected by the indemnifying party and reasonably
acceptable to the indemnified party; provided, however, that an indemnified
party shall have the right to retain its own counsel, with the reasonably
incurred fees and expenses of one such counsel for all indemnified parties to be
paid by the indemnifying party, if representation of such indemnified party by
the counsel retained by the indemnifying party would be inappropriate under
applicable standards of professional conduct due to actual or potential
conflicting interests between such indemnified party and any other party
represented by such counsel in such proceeding. The failure to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action, to the extent prejudicial to its ability to defend such action,
shall relieve such indemnifying party of any liability to the indemnified party
under this Section 7 with respect to such action, but the omission so to deliver
written notice to the indemnifying party will not relieve it of any liability
that it may have to any indemnified party otherwise than under this Section 7 or
with respect to any other action unless the indemnifying party is materially
prejudiced as a result of not receiving such notice.

 

12

 

 

7.4           In the event that the indemnity provided in paragraph (a) or (b)
of this Section 7 is unavailable or insufficient to hold harmless an indemnified
party for any reason, the Company and each Holder agree, severally and not
jointly, to contribute to the aggregate Losses to which the Company or such
Holder may be subject in such proportion as is appropriate to reflect the
relative fault of the Company and such Holder in connection with the statements
or omissions which resulted in such Losses; provided, however, that in no case
shall such Holder be responsible for any amount in excess of the net proceeds
resulting from the sale of the Registrable Securities sold by it under the
Registration Statement. Relative fault shall be determined by reference to
whether any alleged untrue statement or omission relates to information provided
by the Company or by such Holder. The Company and each Holder agree that it
would not be just and equitable if contribution were determined by pro rata
allocation or any other method of allocation which does not take account of the
equitable considerations referred to above. Notwithstanding the provisions of
this paragraph (d), no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who is not guilty of such fraudulent
misrepresentation. For purposes of this Section 7, each person who controls a
Holder within the meaning of either the Securities Act or the Exchange Act and
each officer, director, employee, agent or representative of such Holder shall
have the same rights to contribution as such Holder, and each person who
controls the Company within the meaning of either the Securities Act or the
Exchange Act and each officer, director, employee, agent or representative of
the Company shall have the same rights to contribution as the Company, subject
in each case to the applicable terms and conditions of this paragraph (d).

 

7.5           The obligations of the Company and each Holder under this
Section 7 shall survive the exercise of the 2011 Warrants or 2013 Warrants (to
the degree held by such Holder) in full, the completion of any offering or sale
of Registrable Securities pursuant to a Registration Statement under this
Agreement, or otherwise.

 

8.          Reports. With a view to making available to each Holder the benefits
of Rule 144 and any other similar rule or regulation of the Commission that may
at any time permit such Holder to sell securities of the Company to the public
without registration, the Company agrees (until all of the Registrable
Securities have been sold under a Registration Statement or pursuant to Rule
144) to:

 

8.1           make and keep public information available, as those terms are
understood and defined in Rule 144;

 

8.2           file with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act;
and

 

8.3           furnish to such Holder, so long as such Holder owns any
Registrable Securities, promptly upon written request (i) a written statement by
the Company, if true, that it has complied with the reporting requirements of
Rule 144, the Securities Act and the Exchange Act, (ii) to the extent not
publicly available through the Commission’s EDGAR database, a copy of the most
recent annual or quarterly report of the Company and such other reports and
documents so filed by the Company with the Commission, and (iii) such other
information as may be reasonably requested by such Holder in connection with
such Holder’s compliance with any rule or regulation of the Commission which
permits the selling of any such securities without registration.

 

9.          Miscellaneous.

 

9.1           Expenses of Registration. Except as otherwise provided in the 2011
Securities Purchase Agreement and the 2013 Securities Purchase Agreement, all
reasonable expenses, other than underwriting discounts and commissions and fees
and expenses of counsel and other advisors to each Holder, incurred in
connection with the registrations, filings or qualifications described herein,
including (without limitation) all registration, filing and qualification fees,
printers’ and accounting fees, the fees and disbursements of counsel for the
Company, and the fees and disbursements incurred in connection with the opinion
or letter described in Section 4(g) hereof, shall be borne by the Company.

 

13

 

 

9.2           Amendment; Waiver. Except as expressly provided herein, neither
this Agreement nor any term hereof may be amended or waived except pursuant to a
written instrument executed by the Company and the Holders of a majority of the
Registrable Securities that are either then outstanding or are issuable on
exercise of the 2011 Warrants or the 2013 Warrants then outstanding (without
regard to any limitation on such exercise); provided that (i) any amendment or
waiver that adversely affects the 2011 Registrable Securities or the Holders
thereof must be approved by the Holders of a majority of the 2011 Registrable
Securities that are either then outstanding or are issuable on exercise of the
2011 Warrants then outstanding (without regard to any limitation on such
exercise) and (ii) any amendment or waiver that adversely affects the 2013
Registrable Securities or the Holders thereof must be approved by the Holders of
a majority of the 2013 Registrable Securities that are either then outstanding
or are issuable on exercise of the 2013 Warrants then outstanding (without
regard to any limitation on such exercise). Any amendment or waiver effected in
accordance with this paragraph shall be binding upon each Holder, each future
Holder and the Company. The failure of any party to exercise any right or remedy
under this Agreement or otherwise, or the delay by any party in exercising such
right or remedy, shall not operate as a waiver thereof.

 

9.3           Notices. Any notice, demand or request required or permitted to be
given by the Company or a Holder pursuant to the terms of this Agreement shall
be in writing and shall be deemed delivered (i) when delivered personally or by
verifiable facsimile transmission, unless such delivery is made on a day that is
not a Business Day, in which case such delivery will be deemed to be made on the
next succeeding Business Day, (ii) on the next Business Day after timely
delivery to a reputable overnight courier and (iii) on the Business Day actually
received if deposited in the U.S. mail (certified or registered mail, return
receipt requested, postage prepaid), addressed as follows:

 

If to the Company:

 

Joel Ackerman, Chief Executive Officer

Champions Oncology, Inc.

One University Plaza

Suite 307

Hackensack, NJ 07601

Tel (201) 808-8400

Fax (201) 357-5216

jackerman@championsoncology.com

 

with a copy (which shall not constitute notice) to:

 

Adam D. So, Esquire

Epstein Becker & Green, P.C.

250 Park Avenue

New York, NY 10177-1211

Tel (212) 351-8600

Fax (212) 878-8693

aso@ebglaw.com

 

14

 

 

and if to a Holder, to such address as set forth in the 2011 Securities Purchase
Agreement or the 2013 Securities Purchase Agreement (as applicable) or as
otherwise shall be designated by such Holder in writing to the Company.

 

9.4           Assignment. Upon the transfer of any Registrable Securities by a
Holder, the rights of such Holder hereunder with respect to such securities so
transferred shall be assigned automatically to the transferee thereof, and such
transferee shall thereupon be deemed to be a “Holder” for purposes of this
Agreement, as long as: (i) the Company is, within a reasonable period of time
following such transfer, furnished with written notice of the name and address
of such transferee, (ii) the transferee agrees in writing with the Company to be
bound by all of the provisions hereof, and (iii) such transfer is made in
accordance with the applicable requirements of the 2011 Securities Purchase
Agreement or the 2013 Securities Purchase Agreement, as applicable.

 

9.5           Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, and all of which together shall be deemed
one and the same instrument. This Agreement, once executed by a party, may be
delivered to any other party hereto by facsimile transmission.

 

9.6           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
made and to be performed entirely within the State of New York.

 

9.7           Holder of Record. A person is deemed to be an Holder whenever such
person owns or is deemed to own of record Registrable Securities. If the Company
receives conflicting instructions, notices or elections from two or more persons
with respect to the same Registrable Securities, the Company shall act upon the
basis of instructions, notice or election received from the record owner of such
Registrable Securities.

 

9.8           Entire Agreement. This Agreement and the other Transaction
Documents referenced in the 2011 Securities Purchase Agreement or the 2013
Securities Purchase Agreement, as applicable, constitute the entire agreement
among the parties hereto with respect to the subject matter hereof and thereof.
There are no restrictions, promises, warranties or undertakings, other than
those set forth or referred to herein and therein. This Agreement and the other
Transaction Documents referenced in the 2011 Securities Purchase Agreement or
the 2013 Securities Purchase Agreement, as applicable, supersede all prior
agreements and understandings among the parties hereto with respect to the
subject matter hereof and thereof. In particular, this Agreement amends and
restates the 2011 Registration Rights Agreement in its entirety.

 

9.9           Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

15

 

 

9.10         Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

[Signature Pages to Follow]

 

16

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amended and Restated
Registration Rights Agreement as of the date first-above written.

 

CHAMPIONS ONCOLOGY, INC.   By: /s/ Joel Ackerman     Joel Ackerman     Chief
Executive Officer  

 

 

 

 

CHAMPIONS ONCOLOGY, INC.

 

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

 

CHAMPIONS ONCOLOGY, INC.
SECURITIES PURCHASE AGREEMENT

 

Counterpart Signature Page

 

FOR ENTITY INVESTORS:   FOR INDIVIDUAL INVESTORS:       Battery Ventures IX,
L.P.   Signature:   [Name of Entity]   Name:  

 

By: Battery Partners IX, LLC     General Partner         By: /s/ Scott Tobin  
Name: Scott Tobin   Title: Member Manager  

 



ADDRESS:

______________________________

______________________________

Attention:

Tel:___________________________

Fax: ___________________________

E-mail:_________________________

Taxpayer ID#:___________________

 

With a copy to: 

______________________________

______________________________

______________________________

Attention:______________________

Tel____________________________

Fax

E-mail_________________________



 

 

 

 

CHAMPIONS ONCOLOGY, INC.
AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

 

Counterpart Signature Page

 

FOR ENTITY INVESTORS:   FOR INDIVIDUAL INVESTORS:       Battery Investment
Partners IX, LLC   Signature:   [Name of Entity]   Name:  

 

By: Battery Partners IX, LLC     Managing Member         By: /s/ Scott Tobin  
Name: Scott Tobin   Title: Member Manager  

 

ADDRESS:

______________________________

______________________________

Attention:

Tel:___________________________

Fax:___________________________

E-mail:_________________________

Taxpayer ID#:___________________

 

With a copy to: 

______________________________

______________________________

______________________________

Attention:______________________

Tel____________________________

Fax

E-mail_________________________

 

 

 

 

CHAMPIONS ONCOLOGY, INC.
AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

 

Counterpart Signature Page

 

FOR ENTITY INVESTORS:   FOR INDIVIDUAL INVESTORS:       PAR Investment Partners,
L.P.   Signature:   [Name of Entity]   Name:  

 

By: PAR Group, L.P., Its general partner     By:        PAR Capital Management,
Inc., its general partner       By: /s/ Steven M. Smith   Name: Steven M. Smith
  Title: Chief Operating Officer and General Counsel  

 

ADDRESS:

______________________________

______________________________

Attention:

Tel:___________________________

Fax:___________________________

E-mail:_________________________

Taxpayer ID#:___________________

 

With a copy to: 

______________________________

______________________________

______________________________

Attention:______________________

Tel____________________________

Fax

E-mail_________________________

 

 

 

 

CHAMPIONS ONCOLOGY, INC.
AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

 

Counterpart Signature Page

 

FOR ENTITY INVESTORS:   FOR INDIVIDUAL INVESTORS:       Harris & Harris Group,
Inc.   Signature:   [Name of Entity]   Name:  

 

By: /s/ Sandra M. Forman   Name: Sandra M. Forman   Title: General Counsel  

 

ADDRESS:

______________________________

______________________________

Attention:

Tel:___________________________

Fax:___________________________

E-mail:_________________________

Taxpayer ID#:___________________

 

With a copy to: 

______________________________

______________________________

______________________________

Attention:______________________

Tel____________________________

Fax

E-mail_________________________

 

 

 

  

CHAMPIONS ONCOLOGY, INC.
AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

 

Counterpart Signature Page

 

FOR ENTITY INVESTORS:   FOR INDIVIDUAL INVESTORS:           Signature: /s/ Joel
Ackerman [Name of Entity]   Name: Joel Ackerman

 

By:     Name:     Title:    

 

ADDRESS:

______________________________

______________________________

Attention:

Tel:___________________________

Fax:___________________________

E-mail:_________________________

Taxpayer ID#:___________________

 

With a copy to: 

______________________________

______________________________

______________________________

Attention:______________________

Tel____________________________

Fax

E-mail_________________________

 

 

 

  

CHAMPIONS ONCOLOGY, INC.
AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

 

Counterpart Signature Page

 

FOR ENTITY INVESTORS:   FOR INDIVIDUAL INVESTORS:           Signature: /s/
Ronnie Morris [Name of Entity]   Name: Ronnie Morris

 

By:     Name:     Title:    

 

ADDRESS:

______________________________

______________________________

Attention:

Tel:___________________________

Fax:___________________________

E-mail:_________________________

Taxpayer ID#:___________________

 

With a copy to: 

______________________________

______________________________

______________________________

Attention:______________________

Tel____________________________

Fax

E-mail_________________________

 

 

 

  

CHAMPIONS ONCOLOGY, INC.
AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

 

Counterpart Signature Page

 

FOR ENTITY INVESTORS:   FOR INDIVIDUAL INVESTORS:           Signature: /s/
Bernard Kaminetsky [Name of Entity]   Name: Bernard Kaminetsky

 

By:     Name:     Title:    

 

ADDRESS:

______________________________

______________________________

Attention:

Tel:___________________________

Fax:___________________________

E-mail:_________________________

Taxpayer ID#:___________________

 

With a copy to: 

______________________________

______________________________

______________________________

Attention:______________________

Tel____________________________

Fax

E-mail_________________________

 

 

 

